Exhibit 10.3
 
EXECUTION VERSION



Guaranty
 
This Guaranty (the “Guaranty”), dated as of May 12, 2009, by Hayes Lemmerz
International, Inc. (“Holdings”), HLI Parent Company, Inc. (“Parent”), HLI
Operating Company, Inc. (the “U.S. Borrower”) and each of the other entities
listed on the signature pages hereof and each other Domestic Subsidiary that
becomes a party hereto pursuant to Section 23 (Additional Guarantors) hereof
(each a “Subsidiary Guarantor” and, together with U.S. Borrower, Holdings and
Parent, collectively, the “Guarantors” and individually a “Guarantor”), in favor
of DEUTSCHE BANK AG NEW YORK BRANCH (“DB”), as administrative agent for the
Secured DIP Parties (in such capacity, the “DIP Administrative Agent”, and
together with the other Secured DIP Parties, each, a “Guarantied Party” and,
collectively, the “Guarantied Parties”).  All capitalized terms used herein and
not otherwise defined herein shall have the respective meanings given to such
terms in the Amended Credit Agreement referred to below.
 
W i t n e s s e t h:
 
WHEREAS, the U.S. Borrower and Hayes Lemmerz Finance - Luxembourg S.C.A. (the
“Luxembourg Borrower” and together with the U.S. Borrower, the “Borrowers”) and
Holdings entered into the Second Amended and Restated Credit Agreement, dated as
of May 30, 2007, among the Borrowers, Holdings, the Lenders and Issuers (in each
case as defined therein) party thereto, Citicorp North America, Inc. (“CNAI”),
as administrative agent for the Lenders and the Issuers (in such capacity, and
as agent for the Secured Parties under the other Prepetition Loan Documents, the
“Prepetition Administrative Agent”), Deutsche Bank Securities Inc., as
Syndication Agent for the Prepetition Facilities (“Prepetition Syndication
Agent”), CNAI, as Documentation Agent for the Prepetition Facilities
(“Prepetition Documentation Agent”), and Citigroup Global Markets Inc. and
Deutsche Bank Securities Inc., as Joint Book-Running Lead Managers and Joint
Lead Arrangers for the Prepetition Facilities (“Original Credit Agreement”), as
amended by Amendment No. 1, dated as of January 30, 2009, among the Borrowers,
Holdings and the Prepetition Administrative Agent on behalf of each Lender
executing a Lender Consent (as defined therein) (“Amendment No. 1”, and the
Original Credit Agreement as amended by Amendment No. 1, the “Existing Credit
Agreement”); and
 
WHEREAS, contemporaneously with the execution and delivery of this Guaranty, the
Borrowers and Holdings entered into an Amendment No. 2 to the Existing Credit
Agreement dated as of May 12, 2009, among the Borrowers, Holdings, each Lender
(as defined in the Existing Credit Agreement referred to therein) party thereto,
each DIP Lender (as defined therein), the DIP Administrative Agent and Deutsche
Bank Securities Inc. and General Electric Capital Corporation, as Joint
Book-Running Lead Managers, Joint Lead Arrangers and Syndication Agents with
respect to the DIP Facility referred to therein (“DIP Lead Arrangers”) and
Deutsche Bank Securities, Inc., as Documentation Agent with respect to the DIP
Facility referred to therein (“DIP Documentation Agent”) (“Amendment No .2”,
together with the Existing Credit Agreement, the “Amended Credit Agreement”):
 
WHEREAS, the Amended Credit Agreement, shall consist of (a) a senior secured
debtor-in-possession new money term loan facility in an aggregate principal
amount of up to the Dollar Equivalent of $80,000,000 and (b) a senior secured
debtor-in-possession roll-up loan facility in an aggregate principal amount of
up to the Dollar Equivalent of $80,000,000, subject to a superpriority claim of
the DIP Administrative Agent for the benefit of itself and the DIP Lenders
against the Borrowers and the other Debtors; and
 
1

--------------------------------------------------------------------------------




WHEREAS, it is a condition precedent to the effectiveness of the Amended Credit
Agreement that the Guarantors shall have executed and delivered this Guaranty to
the DIP Administrative Agent; and
 
WHEREAS, Holdings is the sole shareholder of Parent, Parent is the sole
shareholder of the U.S. Borrower and each Subsidiary Guarantor is a direct or
indirect Subsidiary of the U.S. Borrower; and
 
WHEREAS, each Guarantor will receive substantial direct and indirect benefits
from the making of the DIP Loans and the granting of the other financial
accommodations to the Borrowers under the Amended Credit Agreement; and
 
NOW, THEREFORE, in consideration of the premises and to induce the DIP Lenders,
the Issuers and the DIP Administrative Agent to enter into the Amended Credit
Agreement and to induce the DIP Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Guarantor hereby agrees with the DIP
Administrative Agent as follows:
 
Section 1       Guaranty
 
(a)           To induce the DIP Lenders to make the DIP Loans, each Guarantor
hereby absolutely, unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, the full and punctual payment when due,
whether at stated maturity or earlier, by reason of acceleration, mandatory
prepayment or otherwise in accordance herewith or any other DIP Loan Document,
of all the DIP Obligations, whether or not from time to time reduced or
extinguished or hereafter increased or incurred, whether or not recovery may be
or hereafter may become barred by any statute of limitations, whether or not
enforceable as against the Borrowers, whether now or hereafter existing, and
whether due or to become due, including principal, interest (including interest
at the contract rate applicable upon default accrued or accruing after the
commencement of any proceeding under the Bankruptcy Code, whether or not such
interest is an allowed claim in such proceeding), fees and costs of
collection.  This Guaranty constitutes a guaranty of payment and not of
collection.
 
(b)           Each Guarantor further agrees that, if (i) any payment made by the
Borrowers or any other person and applied to the DIP Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or (ii) the
proceeds of Collateral are required to be returned by any Guarantied Party to
the Borrowers, its estate, trustee, receiver or any other party, including any
Guarantor, under any bankruptcy law, equitable cause or any other Requirement of
Law, then, to the extent of such payment or repayment, any such Guarantor’s
liability hereunder (and any Lien or other Collateral securing such liability)
shall be and remain in full force and effect, as fully as if such payment had
never been made.  If, prior to any of the foregoing, this Guaranty shall have
been cancelled or surrendered (and if any Lien or other Collateral securing such
Guarantor’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender), this Guaranty (and such Lien or other
Collateral) shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such Guarantor in respect of the amount
of such payment (or any Lien or other Collateral securing such obligation).
 
2

--------------------------------------------------------------------------------




Section 2       Limitation of Guaranty
 
Any term or provision of this Guaranty or any other DIP Loan Document to the
contrary notwithstanding, the maximum aggregate amount of the DIP Obligations
for which any Subsidiary Guarantor shall be liable shall not exceed the maximum
amount for which such Subsidiary Guarantor can be liable without rendering this
Guaranty or any other DIP Loan Document, as it relates to such Subsidiary
Guarantor, subject to avoidance under applicable law relating to fraudulent
conveyance or fraudulent transfer (including Section 548 of the Bankruptcy Code
or any applicable provisions of comparable state law) (collectively, “Fraudulent
Transfer Laws”), in each case after giving effect (a) to all other liabilities
of such Subsidiary Guarantor, contingent or otherwise, that are relevant under
such Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Subsidiary Guarantor in respect of intercompany Indebtedness to the
Borrowers to the extent that such Indebtedness would be discharged in an amount
equal to the amount paid by such Subsidiary Guarantor hereunder) and (b) to the
value as assets of such Subsidiary Guarantor (as determined under the applicable
provisions of such Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights held by such Subsidiary
Guarantor pursuant to (i) applicable Requirements of Law, (ii) Section 3
(Contribution) of this Guaranty or (iii) any other Contractual Obligations
providing for an equitable allocation among such Subsidiary Guarantor and other
Subsidiaries or Affiliates of the Borrowers of obligations arising under this
Guaranty or other guaranties of the DIP Obligations by such parties.
 
Section 3       Contribution
 
To the extent that any Guarantor shall be required hereunder to pay a portion of
the DIP Obligations exceeding the greater of (a) the amount of the economic
benefit actually received by such Guarantor from the DIP Loans and (b) the
amount such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the DIP Obligations (excluding the amount thereof repaid by
the Borrowers, Parent and Holdings) in the same proportion as such Guarantor’s
net worth at the date enforcement is sought hereunder bears to the aggregate net
worth of all the Guarantors at the date enforcement is sought hereunder, then
such Guarantor shall be reimbursed by such other Guarantors for the amount of
such excess, pro rata, based on the respective net worths of such other
Guarantors at the date enforcement hereunder is sought.
 
Section 4       Authorization; Other Agreements
 
The Guarantied Parties are hereby authorized, without notice to, or demand upon,
any Guarantor, which notice and demand requirements each are expressly waived
hereby, and without discharging or otherwise affecting the obligations of any
Guarantor hereunder (which obligations shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to do
each of the following:
 
(a)           supplement, renew, extend, accelerate or otherwise change the time
for payment of, or other terms relating to, the DIP Obligations, or any part of
them, or otherwise modify, amend or change the terms of any promissory note or
other agreement, document or instrument (including the other DIP Loan Documents)
now or hereafter executed by the Borrowers and delivered to the Guarantied
Parties or any of them, including any increase or decrease of principal or the
rate of interest thereon;
 
3

--------------------------------------------------------------------------------




(b)           waive or otherwise consent to noncompliance with any provision of
any instrument evidencing the DIP Obligations, or any part thereof, or any other
instrument or agreement in respect of the DIP Obligations (including the other
DIP Loan Documents) now or hereafter executed by the Borrowers and delivered to
the Guarantied Parties or any of them;
 
(c)           accept partial payments on the DIP Obligations;
 
(d)           receive, take and hold additional security or collateral for the
payment of the DIP Obligations or any part of them and exchange, enforce, waive,
substitute, liquidate, terminate, abandon, fail to perfect, subordinate,
transfer, otherwise alter and release any such additional security or
collateral;
 
(e)           settle, release, compromise, collect or otherwise liquidate the
DIP Obligations or accept, substitute, release, exchange or otherwise alter,
affect or impair any security or collateral for the DIP Obligations or any part
of them or any other guaranty therefor, in any manner;
 
(f)           add, release or substitute any one or more other guarantors,
makers or endorsers of the DIP Obligations or any part of them and otherwise
deal with the Borrowers or any other guarantor, maker or endorser;
 
(g)           apply to the DIP Obligations any payment or recovery (x) from the
Borrowers, from any other guarantor, maker or endorser of the DIP Obligations or
any part of them or (y) from any Guarantor in such order as provided herein, in
each case whether such DIP Obligations are secured or unsecured or guaranteed or
not guaranteed by others;
 
(h)           apply to the DIP Obligations any payment or recovery from any
Guarantor of the DIP Obligations or any sum realized from security furnished by
such Guarantor upon its indebtedness or obligations to the Guarantied Parties or
any of them, in each case whether or not such indebtedness or obligations relate
to the DIP Obligations; and
 
(i)           refund at any time any payment received by any Guarantied Party in
respect of any DIP Obligation, and payment to such Guarantied Party of the
amount so refunded shall be fully guaranteed hereby even though prior thereto
this Guaranty shall have been cancelled or surrendered (or any release or
termination of any Collateral by virtue thereof), and such prior cancellation or
surrender shall not diminish, release, discharge, impair or otherwise affect the
obligations of any Guarantor hereunder in respect of the amount so refunded (and
any Collateral so released or terminated shall be reinstated with respect to
such obligations);
 
even if any right of reimbursement or subrogation or other right or remedy of
any Guarantor is extinguished, affected or impaired by any of the foregoing
(including any election of remedies by reason of any judicial, non-judicial or
other proceeding in respect of the DIP Obligations that impairs any subrogation,
reimbursement or other right of such Guarantor).
 
Section 5       Guaranty Absolute and Unconditional
 
Each Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations under this Guaranty are
absolute and unconditional and shall not be discharged or otherwise affected as
a result of any of the following:
 
4

--------------------------------------------------------------------------------




(a)          the invalidity or unenforceability of any of the Borrowers’
obligations under the Amended Credit Agreement or any other DIP Loan Document or
any other agreement or instrument relating thereto, or any security for, or
other guaranty of the DIP Obligations or any part of them, or the lack of
perfection or continuing perfection or failure of priority of any security for
the DIP Obligations or any part of them;
 
(b)          the absence of any attempt to collect the DIP Obligations or any
part of them from the Borrowers or other action to enforce the same;
 
(c)          failure by any Guarantied Party to take any steps to perfect and
maintain any Lien on, or to preserve any rights to, any Collateral;
 
(d)          any Guarantied Party’s election, in any proceeding instituted under
chapter 11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of
the Bankruptcy Code;
 
(e)          any borrowing or grant of a Lien by the Borrowers, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code;
 
(f)           the disallowance, under Section 502 of the Bankruptcy Code, of all
or any portion of any Guarantied Party’s claim (or claims) for repayment of the
DIP Obligations ;
 
(g)          any use of cash collateral under Section 363 of the Bankruptcy
Code;
 
(h)          any agreement or stipulation as to the provision of adequate
protection in any bankruptcy proceeding;
 
(i)           the avoidance of any Lien in favor of the Guarantied Parties or
any of them for any reason;
 
(j)           any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against the Borrowers, any Guarantor or any of the Borrowers’ other
Subsidiaries, including any discharge of, or bar or stay against collecting, any
DIP Obligation (or any part of them or interest thereon) in or as a result of
any such proceeding;
 
(k)          failure by any Guarantied Party to file or enforce a claim against
the Borrowers or its estate in any bankruptcy or insolvency case or proceeding;
 
(l)           any action taken by any Guarantied Party if such action is
authorized hereby;
 
(m)         any election following the occurrence of an Event of Default by any
Guarantied Party to proceed separately against the personal property Collateral
in accordance with such Guarantied Party’s rights under the UCC or, if the
Collateral consists of both personal and real property, to proceed against such
personal and real property in accordance with such Guarantied Party’s rights
with respect to such real property; or
 
(n)          any other circumstance that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor or any other obligor on
any obligations, other than the payment in full of the DIP Obligations.
 
5

--------------------------------------------------------------------------------




Section 6       Waivers
 
Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the DIP Obligations or any part of them, and
any defense arising by reason of any disability or other defense of the
Borrowers.  Each Guarantor shall not, until the DIP Obligations are irrevocably
paid in full have been terminated, assert any claim or counterclaim it may have
against the Borrowers or set off any of its obligations to the Borrowers against
any obligations of the Borrowers to it.  In connection with the foregoing, each
Guarantor covenants that its obligations hereunder shall not be discharged,
except by complete performance.
 
Section 7       Reliance
 
Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrowers and any endorser and other guarantor of all
or any part of the DIP Obligations, and of all other circumstances bearing upon
the risk of nonpayment of the DIP Obligations, or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that no
Guarantied Party shall have any duty to advise any Guarantor of information
known to it regarding such condition or any such circumstances.  In the event
any Guarantied Party, in its sole discretion, undertakes at any time or from
time to time to provide any such information to any Guarantor, such Guarantied
Party shall be under no obligation (a) to undertake any investigation not a part
of its regular business routine, (b) to disclose any information that such
Guarantied Party, pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (c) to make any other or
future disclosures of such information or any other information to any
Guarantor.
 
Section 8       Waiver of Subrogation and Contribution Rights
 
Until the DIP Obligations have been irrevocably paid in full, the Guarantors
shall not enforce or otherwise exercise any right of subrogation to any of the
rights of the Guarantied Parties or any part of them against the Borrowers or
any right of reimbursement or contribution or similar right against the
Borrowers by reason of Guaranty or by any payment made by any Guarantor in
respect of the DIP Obligations.
 
Section 9       Subordination
 
Each Guarantor hereby agrees that any Indebtedness of the Borrowers now or
hereafter owing to any Guarantor, whether heretofore, now or hereafter created
(the “Guarantor Subordinated Debt”), is hereby subordinated to all of the DIP
Obligations and that, except as permitted under Section 8.6A (Prepayment and
Cancellation of Indebtedness) of the Amended Credit Agreement, the Guarantor
Subordinated Debt shall not be paid in whole or in part until the DIP
Obligations have been paid in full and this Guaranty is terminated and of no
further force or effect.  No Guarantor shall accept any payment of or on account
of any Guarantor Subordinated Debt at any time in contravention of the
foregoing.  Upon the occurrence and during the continuance of an Event of
Default, the Borrowers shall pay to the DIP Administrative Agent any payment of
all or any part of the Guarantor Subordinated Debt and any amount so paid to the
DIP Administrative Agent shall be applied to payment of the DIP Obligations as
provided in the Amended Credit Agreement.  Each payment on the Guarantor
Subordinated Debt received in violation of any of the provisions hereof shall be
deemed to have been received by such Guarantor as trustee for the Guarantied
Parties and shall be paid over to the DIP Administrative Agent immediately on
account of the DIP Obligations, but without otherwise affecting in any
 
6

--------------------------------------------------------------------------------




manner such Guarantor’s liability hereof.  Each Guarantor agrees to file all
claims against the Borrowers in any bankruptcy or other proceeding in which the
filing of claims is required by law in respect of any Guarantor Subordinated
Debt, and the DIP Administrative Agent shall be entitled to all of such
Guarantor’s rights thereunder.  If for any reason a Guarantor fails to file such
claim at least ten Business Days prior to the last date on which such claim
should be filed, such Guarantor hereby irrevocably appoints the DIP
Administrative Agent as its true and lawful attorney-in-fact and is hereby
authorized to act as attorney-in-fact in such Guarantor’s name to file such
claim or, in the DIP Administrative Agent’s discretion, to assign such claim to
and cause proof of claim to be filed in the name of the DIP Administrative Agent
or its nominee.  In all such cases, whether in administration, bankruptcy or
otherwise, the person or persons authorized to pay such claim shall pay to the
DIP Administrative Agent the full amount payable on the claim in the proceeding,
and, to the full extent necessary for that purpose, each Guarantor hereby
assigns to the DIP Administrative Agent all of such Guarantor’s rights to any
payments or distributions to which such Guarantor otherwise would be
entitled.  If the amount so paid is greater than such Guarantor’s liability
hereunder, the DIP Administrative Agent shall pay the excess amount to the party
entitled thereto.  In addition, each Guarantor hereby irrevocably appoints the
DIP Administrative Agent as its attorney-in-fact to exercise all of such
Guarantor’s voting rights in connection with any bankruptcy proceeding or any
plan for the reorganization of the Borrowers.


Section 10     Default; Remedies
 
The obligations of each Guarantor hereunder are independent of and separate from
the DIP Obligations.  If any DIP Obligation is not paid when due, or upon any
Event of Default or upon any default by the Borrowers as provided in any other
instrument or document evidencing all or any part of the DIP Obligations, the
DIP Administrative Agent may, at its sole election, proceed directly and at
once, without notice, against any Guarantor to collect and recover the full
amount or any portion of the DIP Obligations then due, without first proceeding
against the Borrowers or any other guarantor of the DIP Obligations, or against
any Collateral under the DIP Loan Documents or joining the Borrowers or any
other guarantor in any proceeding against any Guarantor.  At any time after
maturity of the DIP Obligations, the DIP Administrative Agent may (unless the
DIP Obligations have been irrevocably paid in full), without notice to any
Guarantor and regardless of the acceptance of any Collateral for the payment
hereof, appropriate and apply toward the payment of the DIP Obligations (a) any
indebtedness due or to become due from any Guarantied Party to such Guarantor
and (b) any moneys, credits or other property belonging to such Guarantor at any
time held by or coming into the possession of any Guarantied Party or any of its
respective Affiliates.
 
Section 11     Irrevocability
 
This Guaranty shall be irrevocable as to the DIP Obligations (or any part
thereof) until the Commitments have been terminated and all monetary DIP
Obligations then outstanding have been irrevocably repaid in cash, at which time
this Guaranty shall automatically be cancelled.  Upon such cancellation and at
the written request of any Guarantor or its successors or assigns, and at the
cost and expense of such Guarantor or its successors or assigns, the DIP
Administrative Agent shall execute in a timely manner a satisfaction of this
Guaranty and such instruments, documents or agreements as are necessary or
desirable to evidence the termination of this Guaranty.
 
7

--------------------------------------------------------------------------------




Section 12     Setoff
 
Upon the occurrence and during the continuance of an Event of Default, each
Guarantied Party and each Affiliate of a Guarantied Party may, without notice to
any Guarantor and regardless of the acceptance of any security or collateral for
the payment hereof, appropriate and apply toward the payment of all or any part
of the DIP Obligations (a) any indebtedness due or to become due from such
Guarantied Party or Affiliate to such Guarantor and (b) any moneys, credits or
other property belonging to such Guarantor, at any time held by, or coming into,
the possession of such Guarantied Party or Affiliate.
 
Section 13     No Marshalling
 
Each Guarantor consents and agrees that no Guarantied Party or Person acting for
or on behalf of any Guarantied Party shall be under any obligation to marshal
any assets in favor of any Guarantor or against or in payment of any or all of
the DIP Obligations.
 
Section 14     Enforcement; Amendments; Waivers
 
No delay on the part of any Guarantied Party in the exercise of any right or
remedy arising under this Guaranty, the Amended Credit Agreement, any other DIP
Loan Document or otherwise with respect to all or any part of the DIP
Obligations, the Collateral or any other guaranty of or security for all or any
part of the DIP Obligations shall operate as a waiver thereof, and no single or
partial exercise by any such Person of any such right or remedy shall preclude
any further exercise thereof.  No modification or waiver of any provision of
this Guaranty shall be binding upon any Guarantied Party, except as expressly
set forth in a writing duly signed and delivered by the DIP Administrative Agent
(in accordance with Section 11.1A (Amendments, Waivers, Etc.) of the Amended
Credit Agreement).  Failure by any Guarantied Party at any time or times
hereafter to require strict performance by the Borrowers, any Guarantor, any
other guarantor of all or any part of the DIP Obligations or any other Person of
any provision, warranty, term or condition contained in any DIP Loan Document
now or at any time hereafter executed by any such Persons and delivered to any
Guarantied Party shall not waive, affect or diminish any right of any Guarantied
Party at any time or times hereafter to demand strict performance thereof and
such right shall not be deemed to have been waived by any act or knowledge of
any Guarantied Party, or its respective agents, officers or employees, unless
such waiver is contained in an instrument in writing, directed and delivered to
the Borrowers or such Guarantor, as applicable, specifying such waiver, and is
signed by the party or parties necessary to give such waiver under the Amended
Credit Agreement.  No waiver of any Event of Default by any Guarantied Party
shall operate as a waiver of any other Event of Default or the same Event of
Default on a future occasion, and no action by any Guarantied Party permitted
hereunder shall in any way affect or impair any Guarantied Party’s rights and
remedies or the obligations of any Guarantor under this Guaranty.  Any
determination by a court of competent jurisdiction of the amount of any
principal or interest owing by the Borrowers to a Guarantied Party shall be
conclusive and binding on each Guarantor irrespective of whether such Guarantor
was a party to the suit or action in which such determination was made.
 
Section 15     Successors and Assigns
 
This Guaranty shall be binding upon each Guarantor and upon the successors and
assigns of such Guarantors and shall inure to the benefit of the Guarantied
Parties and their respective successors and assigns; all references herein to
the Borrowers and to the Guarantors shall be deemed to include their respective
successors and assigns.  The successors and assigns of
 
8

--------------------------------------------------------------------------------




the Guarantors and the Borrowers shall include, without limitation, their
respective receivers, trustees and debtors-in-possession.  All references to the
singular shall be deemed to include the plural where the context so requires.


Section 16     Representations and Warranties; Covenants
 
Each Guarantor hereby (a) represents and warrants that the representations and
warranties as to it made by the Borrowers in Article IV.A (Representations and
Warranties) of the Amended Credit Agreement are true and correct on each date as
required by Section 3.7(g)(i) (Conditions Precedent to all DIP Loans) of the
Amended Credit Agreement and (b) agrees to take, or refrain from taking, as the
case may be, each action necessary to be taken or not taken, as the case may be,
so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor.
 
Section 17     Governing Law
 
This Guaranty and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.
 
Section 18     Submission to Jurisdiction; Service of Process
 
(a)           Any legal action or proceeding with respect to this Guaranty, and
any other DIP Loan Document, may be brought in the courts of the State of New
York or of the United States of America for the Southern District of New York,
and, by execution and delivery of this Guaranty, each Guarantor hereby accepts
for itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts.  The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.
 
(b)           Each Guarantor hereby irrevocably consents to the service of any
and all legal process, summons, notices and documents in any action or
proceeding arising out of or in connection with this Guaranty or any other DIP
Loan Document by the mailing (by registered or certified mail, postage prepaid)
or delivering of a copy of such process to such guarantor in the care of the
Borrowers at the Borrowers’ address specified in Section 11.9A (Notices, Etc.)
of the Amended Credit Agreement.  Each Guarantor agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
(c)           Nothing contained in this Section 18 (Submission to Jurisdiction;
Service of Process) shall affect the right of the DIP Administrative Agent or
any other Guarantied Party to serve process in any other manner permitted by law
or commence legal proceedings or otherwise proceed against a Guarantor in any
other jurisdiction.
 
(d)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into another currency, the
parties hereto agree, to the fullest extent they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the DIP Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the DIP Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.
 
9

--------------------------------------------------------------------------------




Section 19     Certain Terms
 
The following rules of interpretation shall apply to this Guaranty: (a) the
terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms refer to
this Guaranty as a whole and not to any particular Article, Section, subsection
or clause in this Guaranty, (b) unless otherwise indicated, references herein to
an Exhibit, Article, Section, subsection or clause refer to the appropriate
Exhibit to, or Article, Section, subsection or clause in this Guaranty and
(c) the term “including” means “including without limitation” except when used
in the computation of time periods.
 
Section 20     Waiver of Jury Trial
 
Each of the DIP Administrative Agent, the other Guarantied Parties and each
Guarantor irrevocably waives trial by jury in any action or proceeding with
respect to this Guaranty and any other DIP Loan Document.
 
Section 21     Notices
 
Any notice or other communication herein required or permitted shall be given as
provided in Section 11.9A (Notices, Etc.) of the Amended Credit Agreement and,
in the case of any Guarantor, to such Guarantor in care of the applicable
Borrower.
 
Section 22     Severability
 
Wherever possible, each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.
 
Section 23     Additional Guarantors
 
Each of the Guarantors agrees that, if, pursuant to Section 7.11A(c) (Additional
Collateral and Guaranties) of the Amended Credit Agreement, a Borrower shall be
required to cause any Domestic Subsidiary that is not a Guarantor to become a
Guarantor hereunder, or if for any reason a Borrower desires any such Subsidiary
to become a Guarantor hereunder, such Subsidiary shall execute and deliver to
the DIP Administrative Agent a Guaranty Supplement in substantially the form of
Exhibit A (Guaranty Supplement) attached hereto and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as
a Guarantor party hereto on the Effective Date.
 
Section 24     Collateral
 
Each Guarantor hereby acknowledges and agrees that its obligations under this
Guaranty are secured pursuant to the terms and provisions of the Collateral
Documents executed by it in favor of the DIP Administrative Agent, for the
benefit of the Secured DIP Parties, and covenants that it shall not grant any
Lien with respect to its Property in favor, or for the benefit, of any Person
other than the DIP Administrative Agent, for the benefit of the Secured DIP
Parties.
 
10

--------------------------------------------------------------------------------




Section 25     Costs and Expenses
 
Each Guarantor agrees to pay or reimburse the DIP Administrative Agent and each
of the other Guarantied Parties upon demand for all out-of-pocket costs and
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel and costs of settlement), incurred by the DIP Administrative
Agent and such other Guarantied Parties in enforcing this Guaranty or any
security therefor or exercising or enforcing any other right or remedy available
in connection herewith or therewith.
 
Section 26     Waiver of Consequential Damages
 
Each Guarantor hereby irrevocably and unconditionally waives, to the maximum
extent not prohibited by law, any right it may have to claim or recover any
special, exemplary, punitive or consequential damage in any legal action or
proceeding in respect of this Guaranty or any other DIP Loan Document.
 
Section 27     Entire Agreement
 
This Guaranty, taken together with all of the other DIP Loan Documents executed
and delivered by the Guarantors, represents the entire agreement and
understanding of the parties hereto and supersedes all prior understandings,
written and oral, relating to the subject matter hereof.  This Guaranty and each
other DIP Loan Document are subject to the terms and conditions set forth in the
Amended Credit Agreement.
 


 
[Signature Pages Follow]
 

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be duly
executed and delivered as of the date first above written.



 
GUARANTORS:
 
 
Hayes Lemmerz International, Inc.
HLI Parent Company, Inc.
HLI Operating Company, Inc.
Hayes Lemmerz Finance LLC
Hayes Lemmerz International—California, Inc.
Hayes Lemmerz International—Commercial Highway, Inc.
Hayes Lemmerz International—Georgia, Inc.
Hayes Lemmerz International – Homer, Inc.
Hayes Lemmerz International – Howell, Inc.
Hayes Lemmerz International—Huntington, Inc.
Hayes Lemmerz International—Kentucky, Inc.
Hayes Lemmerz International—Laredo, Inc.
Hayes Lemmerz International—Sedalia, Inc.
Hayes Lemmerz International – Technical Center, Inc.
Hayes Lemmerz International—Wabash, Inc.
Hayes Lemmerz International Import, Inc.
HLI Brakes Holding Company, Inc.
HLI Commercial Highway Holding Company, Inc.
HLI Powertrain Holding Company, Inc.
HLI Realty, Inc.
HLI Services Holding Company, Inc.
HLI Suspension Holding Company, Inc.
HLI Wheels Holding Company, Inc.
 
 
By:
 /s/ Mark A. Brebberman   
 
Name: Mark A. Brebberman
Title:   Vice President and Chief Financial Officer

 

 
[SIGNATURE PAGE TO DIP GUARANTY]
 
 

--------------------------------------------------------------------------------

 



 
Acknowledged and Agreed
as of the date first above written:
 
DEUTSCHE BANK AG NEW YORK BRANCH,
as DIP Administrative Agent
 
 
By:
 /s/ Erin Morrissey
   
Name: Erin Morrissey
Title:   Vice President
 
 
 
 
By:
 /s/ Michael M. Meagher
   
Name: Michael M. Meagher
Title:   Vice President
 
 
 
 

 


 
 

[SIGNATURE PAGE TO DIP GUARANTY]
 
 

--------------------------------------------------------------------------------

 

The undersigned hereby agrees to be bound as a Guarantor for purposes of the
Guaranty, dated as of May 12, 2009 (the “Guaranty”), among HLI Parent Company,
Inc., Hayes Lemmerz International, Inc., HLI Operating Company, Inc. and certain
Subsidiaries of HLI Operating Company, Inc. listed on the signature pages
thereof and acknowledged by DEUTSCHE BANK AG NEW YORK BRANCH, as DIP
Administrative Agent, and the undersigned hereby acknowledges receipt of a copy
of the Guaranty.  The undersigned hereby represents and warrants that each of
the representations and warranties contained in Section 16 (Representations and
Warranties; Covenants) of the Guaranty applicable to it is true and correct on
and as the date hereof as if made on and as of such date.  Capitalized terms
used herein but not defined herein are used with the meanings given them in the
Guaranty.
 
In witness whereof, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of _________, _____.
 



 
SUBSIDIARY GUARANTORS
 

 

   [Name of Subsidiary Guarantor]        
By:
   
 
Name:
Title:   

 

 

[EXHIBIT A TO DIP GUARANTY]
 
 

--------------------------------------------------------------------------------

 



 
Acknowledged and Agreed
   
as of the date first above written:
         
DEUTSCHE BANK AG NEW YORK BRANCH
   
as DIP Administrative Agent
     
By:
     
Name:
   
Title:
 



 


 


 
[EXHIBIT A TO DIP GUARANTY]


--------------------------------------------------------------------------------
